DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are currently pending. 
Priority
Acknowledgement is made of Applicant’s claim to priority from U.S. Provisional Application 62980328 filed 02/23/2020.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8, 11-13, 15, 17, 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirschmann (EP0017102 published 03/21/1980).
Hirschmann teaches fixed unit drug combinations comprising acetaminophen and the halogenated phenylbenzoic acid diflunisal (2-hydroxy-5-(2’,4’-difluorophenylbenzoic acid) for the treatment of pain (abstract, Table 1, claims 1-4). 
Hirschmann teaches administration of said combination to treat pain in human patients wherein the NSAID diflunisal (Formula (I) is present in 4 mg/kg and acetaminophen (Formula (II) is present in 25 mg/kg (page 7 lines 10-35; page 8 lines 1-15; Table 1). As evidenced by Reagan-Shaw, the average weight of a human is 60 kg (Table 1).Therefore, the composition of Hirschmann administered to the human patient embraces 240 mg diflunisal and 1500 mg acetaminophen. 
 
Claim(s) 1-3, 7, 10, 12-13, 15, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hobbs (US2011/0195116 published 08/11/2011).
 Hobbs teaches single unit multi-layered tablet compositions comprising 325 mg paracetamol, 25 mg of the NSAID diclofenac, 37.5 mg of the opioid antagonist tramadol for the treatment of pain in human subjects in need ([0018]-[0021], [0117], Table 3). Regarding the limitation of claim 7, as evidenced by paragraph [0021] of the specification, diclofenac reads on the limitation wherein the NSAID is an acetic acid derivative.  Hobbs teaches that said tablet comprises swelling and eroding polymers for controlled release of acetaminophen first, followed by diclofenac second in the GI tract of the administered patient ([0024]-[0028], Table 3). 
 
Claim(s) 1-3, 5-7, 9-13, 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilmink (US2015/0290174 published 10/15/2015).
 Wilmink teaches fixed dose composition comprising acetaminophen, an NSAID , a gastric acid production suppressant and an anti-nauseant for the treatment of stomach flu, migraines and alleviating the symptoms of hangovers in human subjects (abstract, [0098], [0117]-[0122]). 
Oral dosage forms of tablets or capsules, comprising sequential coatings of the therapeutic agents is embraced within the teachings of Wilmink ([0060], [0066], [0117]-[0122], claims 7, 12-15).  Said tablet or capsule comprises an inner coating of analgesic and NSAID, followed by an outer coating of gastric acid suppressant, with an outside coating of anti-nauseant ([0066]).  
One preferred embodiment is a unit oral dosage form comprising 500 mg acetaminophen, 500 mg of the NSAID naproxen, 40 mg famotidine and 8mg of the anti-nausea ondaseton ([0070]). An alternative oral dosage form embraces 50-100 mg flurbiprofen, 500 mg acetaminophen 8 mg ondaseton and 40 mg famotidine ([0072]). Wilmink teaches that alternative NSAIDs may be used in the composition, including ibuprofen, meloxicam, indomethacin and nabumetone, and the amount of NSAID can be adjusted in a range from 20 mg to 800 mg of the composition [0038]-[0046], [0069]). As evidenced by paragraph [0021] of the instant specification, the NSAIDs naproxen and flurbiprofen read on the limitation of a propionic acid derivative, while meloxicam and indomethacin read on the limitation of an acetic acid derivative or an oxicam.  
  
Claim(s) 1-3, 5-6, 10-13, 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oncel (WO2019/108147 published 06/06/2019).
 Oncel teaches layered tablet compositions comprising ibuprofen and acetaminophen for the treatment of pain in human patients (abstract, page 2 lines 5-15). Said tablet comprises 200 mg ibuprofen and 500 mg paracetamol, wherein said tablet comprises a subcoating layer of glycerol monocaprylocaprylate (page 5 lines 1-5, page 7 lines 1-15, Example 1). 
 
Claim(s) 1-3, 5-6, 12-15, 17, 19-20  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shalaby (US2008/0085314 published 04/10/2008).
  Shalaby teaches bilayered tablets comprising (a) controlled release acetaminophen (b) an NSAID, (c) an agent that is capable of reducing gastric secretion. Said acetaminophen is formulated with ethylene-vinyl acetate copolymer, followed by pressed into a disc comprising the NSAID and gastric acid reduction agent. Said bilayered tablet is then covered in an enteric coating comprising a film-forming cellulose phthalate ([0013]).  Bilayered tablets comprising acetaminophen, the NSAID ibuprofen and ranitidine are embodied in the teachings of Shalaby ([0032], [0037]). Shalaby further teaches that said bilayered tablet is effective for the treatment of pain in a human patient ([0016], [0026]-[0027]
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-7, 9-13, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wilmink (US2015/0290174 published 10/15/2015).
 Wilmink teaches fixed dose composition comprising acetaminophen, an NSAID , a gastric acid production suppressant and an anti-nauseant for the treatment of stomach flu, migraines and alleviating the symptoms of hangovers in human subjects (abstract, [0098], [0117]-[0122]). 
Oral dosage forms of tablets or capsules, comprising sequential coatings of the therapeutic agents is embraced within the teachings of Wilmink ([0060], [0066], [0117]-[0122], claims 7, 12-15).  Said tablet or capsule comprises an inner coating of analgesic and NSAID, followed by an outer coating of gastric acid suppressant, with an outside coating of anti-nauseant ([0066]).  
One preferred embodiment is a unit oral dosage form comprising 500 mg acetaminophen, 500 mg of the NSAID naproxen, 40 mg famotidine and 8mg of the anti-
Therefore, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to substitute the NSAID flurbiprofen in the oral dosage form of Wilmink, for an alternative NSAID, such as meloxicam or indomethacin in order to arrive at the claimed composition, as Wilmink teaches that each of the disclosed NSAIDS are suitable alternatives for the acetaminophen/NSAID oral dosage composition ([0038]-[0046]). Secondly, one of ordinary skill in the art would have found it prima facie obvious to employ at least 100 mg of the NSAID in the composition of Wilmink, as Wilmink teaches that 100 mg is a suitable dose of NSAID in the acetaminophen/NSAID oral dosage composition ([0038]-[0046], [0069], [0072]).
  
Conclusion
In view of the rejections set forth above, no claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903. The examiner can normally be reached M-F 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GEORGE W. KOSTURKO
Examiner
Art Unit 1628



/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628